FILED
                                                                       Nov 26 2019, 5:47 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE,
Scott A. Norrick                                          NICOLE WHITE
Anderson, Indiana                                         Carol A. Dillon
                                                          Nathan A. Pagryzinski
                                                          Bleeke Dillon Crandall
                                                          Indianapolis, Indiana
                                                          ATTORNEYS FOR APPELLEE,
                                                          STATE OF INDIANA
                                                          Curtis T. Hill, Jr.
                                                          Attorney General of Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          ATTORNEYS FOR APPELLEE,
                                                          JULIE MILLER
                                                          Mallory Reider Inselberg
                                                          Blair Martin Roembke
                                                          Eichhorn & Eichhorn, LLP
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                           Page 1 of 15
      James Kindred and B.K.,                                   November 26, 2019
      Appellants-Plaintiffs,                                    Court of Appeals Case No.
                                                                19A-PL-231
              v.                                                Appeal from the Owen Circuit
                                                                Court
      The Indiana Department of                                 The Honorable Kelsey B. Hanlon,
      Child Services, Elizabeth Fiscus,                         Judge
      Lindsey Jacobs, Indiana                                   Trial Court Cause No.
      Attorney General, Julie Miller,                           60C02-1810-PL-482
      and Nicole White,
      Appellees-Defendants.



      Pyle, Judge.


                                        Statement of the Case
[1]   Appellants-Plaintiffs, James Kindred (“Kindred”) and his son, B.K. (“B.K.”)

      (collectively referred to as “Kindred”), appeal following the trial court’s grant of

      three motions to dismiss filed pursuant to Indiana Trial Rule 12(B)(8) by the

      following Appellees-Defendants: (1) Indiana Department of Child Services

      (“DCS”), Elizabeth Fiscus (“Fiscus”), Lindsey Jacobs (“Jacobs”), and the

      Office of the Indiana Attorney General (“the Attorney General”) (collectively,

      “the State”); (2) Julie Miller (“Miller”); and (3) Nicole White (“White”).



      Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                  Page 2 of 15
[2]   On appeal, Kindred challenges three of the trial court’s rulings. Specifically,

      Kindred argues that the trial court erred by: (1) granting the three motions to

      dismiss; (2) denying Kindred’s motion to consolidate; and (3) denying

      Kindred’s motion to disqualify the State’s counsel. Concluding that there was

      no error, we affirm the trial court’s rulings.


[3]   We affirm.


                                                     Issues
              1. Whether the trial court erred by granting the motions to
              dismiss.

              2. Whether the trial court abused its discretion by denying
              Kindred’s motion to consolidate.

              3. Whether the trial court abused its discretion by denying
              Kindred’s motion to disqualify the State’s counsel.

                                                      Facts
[4]   This appeal stems from Kindred’s federal and state law claims filed against

      DCS, DCS employees, DCS service providers, and other individuals who are

      alleged to have reported information to DCS. Kindred filed these claims in

      three different complaints in three separate Owen County causes. These

      complaints involve Kindred’s challenge to DCS’s investigation into his care of

      his son, B.K., and its filing of petitions alleging B.K. to be a child in need of

      services (“CHINS”). While this appeal involves Kindred’s third complaint and

      cause, we must briefly review the procedural history of the first two complaints

      and causes.


      Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019        Page 3 of 15
[5]   Kindred’s first complaint was filed under cause number 60C02-1803-PL-115

      (“Cause #1”) on March 22, 2018.1 Judge Kelsey Hanlon (“Judge Hanlon”),

      who is the judge of Owen Circuit Court 2, was the judge assigned to Cause #1.

      The initial Cause #1 complaint contained only state law claims against a DCS

      family case manager and another individual who had made a report to DCS.2

      Shortly after filing the complaint, Kindred filed a motion for change of judge,

      and Cause #1 was then assigned to Special Judge Frances Hill (“Special Judge

      Hill”). Subsequently, in April 2018, Kindred twice amended the Cause #1

      complaint, adding plaintiffs, defendants, and federal claims. Specifically,

      Kindred added the following plaintiffs: his minor son, B.K.; Janie Givens

      (“Givens”); and Givens’ two minor children.3 Kindred also added the

      following defendants: DCS; additional DCS employees; and another

      individual. As for the additional claims, Kindred added federal claims under 42

      U.S.C. § 1983 and 18 U.S.C. § 241, among others. The crux of Kindred’s

      complaint in Cause #1 was a challenge to DCS’s investigations into his care of

      B.K., the filing of CHINS petitions, and the removal of B.K. from Kindred’s

      custody4 after DCS had received allegations that Kindred had physically and




      1
       Pursuant to the State’s request under Indiana Evidence Rule 201, we take judicial notice of the
      chronological case summaries and filings in Cause #1 and Cause #2.
      2
       The initial Cause #1 complaint was filed against Rebel Rich and DCS family case manager Charlotte
      Church.
      3
       In Cause #1, Kindred is proceeding pro se while the other plaintiffs, including B.K., are represented by
      counsel.
      4
       According to Kindred’s complaint, he divorced and gained custody of B.K. in 2008 when B.K. was three
      years old.

      Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                               Page 4 of 15
      sexually abused B.K. On April 26, 2018, the State filed a notice of removal of

      Cause #1 to federal court.


[6]   Meanwhile, on May 21, 2018, Kindred filed a second complaint, under cause

      number 60C02-1805-PL-205 (“Cause #2”), against DCS and other defendants.

      Kindred filed this complaint pro se on behalf of himself and B.K. The Cause #2

      complaint also contained federal and state law claims. Cause #2 was initially

      assigned to Judge Hanlon. After Kindred filed a motion for a change of judge,

      Cause #2 was also assigned to Special Judge Hill.


[7]   In July 2018, the federal court remanded Cause #1 back to the Owen Circuit

      Court and Special Judge Hill. The remand was due to a procedural defect in

      the notice of removal, i.e., the State had not included written evidence of the

      other co-defendants’ consent to removal. Thereafter, on September 26, 2018, in

      Cause #1, Special Judge Hill granted Kindred’s motion to consolidate Cause

      #2 into Cause #1. Special Judge Hill explained that the two causes were being

      consolidated for “judicial economy” and noted “the cost and confusion that

      ha[d] plagued the two current law[]suits.” (App. Vol. 3 at 128). The trial court

      also instructed Kindred that he “should file a comprehensive amended

      complaint.” (App. Vol. 3 at 128).


[8]   Thereafter, on October 26, 2018, Kindred filed an amended, consolidated

      complaint in Cause #1 and again raised federal and state law claims against

      DCS, some DCS employees and service providers, and various individuals who




      Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019     Page 5 of 15
      had reported allegations of physical and sexual abuse to DCS.5 The focus of

      Kindred’s amended complaint in Cause #1 continued to be a challenge to

      DCS’s investigatory process (including the filing of CHINS petitions and

      temporary removal of B.K. from his custody) and a challenge to the

      involvement of the employees and individuals in that process. Specifically,

      Kindred challenged the numerous DCS investigations that had taken place and

      subsequent CHINS petitions that had been filed between December 2009 and

      July 2018. Kindred sought declaratory and injunctive relief, punitive damages,

      and attorney fees. Shortly after Kindred filed the amended complaint, Special

      Judge Hill was replaced as the special judge, and Cause #1 was assigned to

      Special Judge Erik Allen (“Special Judge Allen”).


[9]   On October 29, 2018, three days after Kindred filed his amended, consolidated

      complaint in Cause #1, he filed a third complaint—the one at issue in this

      appeal—in cause number 60C02-1810-PL-482 (“Cause #3”). Cause #3 was

      assigned to Judge Hanlon and is still pending before her. Kindred filed this

      third complaint against DCS and other defendants6 and included the same




      5
        Kindred named the following defendants: (1) DCS; (2) DCS family case manager Charlotte Church; (3)
      DCS family case manager Stacy Zehr; (4) DCS regional manager Laura Fair; (5) Owen County DCS director
      Sonja Seymour; (6) DCS family case manager Fawn Miller; (7) Rebel Rich; (8) Troy Givens; (9) Bradley
      Givens; (10) Estachia Eberle; (11) Suella Ferrand; and (12) Mindy Hughes. The claims raised by Kindred
      included federal claims under 42 U.S.C. § 1983 and 18 U.S.C. § 24; conspiracy to violate his federal
      constitutional rights; violation of his familial, association, and privacy rights; false reporting; intentional
      infliction of emotional distress; false light; and defamation per se.
      6
       Kindred named the following defendants: (1) DCS; (2) Office of the Attorney General; (3) DCS attorney
      Lindsey Jacobs; (4) DCS attorney Elizabeth Fiscus; (5) service provider Nicole White; (6) service provider
      Julie Miller; (7) Melissa Sparks Kindred; (8) Chris Hughes; and (9) Angie Bachlor.

      Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                              Page 6 of 15
       federal and state law claims. Kindred’s complaint in Cause #3 again

       challenged DCS’s investigatory process and the involvement of others in that

       process. The Cause #3 complaint focused on the investigations and petitions

       from May 2018 to July 2018. The allegations regarding these periods had

       already been included in the amended, consolidated complaint in Cause #1.

       Indeed, many of the facts and claims are virtually identical to the portion of the

       Cause #1 amended complaint that refers to these 2018 incidents. Additionally,

       Kindred sought the same relief that he sought in his amended complaint in

       Cause #1.


[10]   On November 13, 2018, Kindred filed, in Cause #3, a motion to disqualify

       counsel for the State. In his motion, Kindred stated that the two attorneys

       representing the State in Cause #3 were also representing the State in Cause #1,

       and he alleged that they had “consistently acted dilatory” and had violated

       various Rules of Professional Conduct in Cause #1. (App. Vol. 4 at 117).

       Kindred also alleged that he expected to call the State’s attorneys as witnesses

       at trial in Cause #3.


[11]   On December 3, 2018, Kindred filed, in Cause #3, a motion to consolidate,

       seeking to consolidate Cause #3 into Cause #1. He stated that, while Cause #3

       involved additional defendants from Cause #1, the two causes involved

       common questions of law and fact. Kindred acknowledged that he had filed

       the amended, consolidated complaint in Cause #1 three days before he had

       filed the Cause #3 complaint, but he stated that he chose not include the

       defendants and claims from the Cause #3 complaint into the Cause #1

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019     Page 7 of 15
       complaint because he wanted to prevent the State from “a second opportunity

       to remove” the case back to federal court and because it would have posed a

       “disadvantage” to the plaintiffs in Cause #1. (App. Vol. 2 at 72). Judge

       Hanlon denied Kindred’s consolidation motion.


[12]   Shortly thereafter, in late December and early January 2018, the State, Miller,

       and White filed individual motions to dismiss in Cause #3. They argued that

       Kindred’s Cause #3 complaint should be dismissed pursuant to Indiana Trial

       Rule 12(B)(8) because the same action was pending in another state court.

       Specifically, they argued that the same action was pending in Cause #1 that

       was presided over by Special Judge Hill and that the parties, subject matter, and

       remedies in the two pending causes were substantially the same.


[13]   Kindred then filed motions to strike or deny each of the motions to dismiss.

       Kindred argued that Judge Hanlon should deny the defendants’ motions to

       dismiss because his two causes were pending before the same court, not

       different courts. In support of his argument, he cited to an unpublished

       opinion. He also argued that the motions should be dismissed as premature

       because he had a pending Trial Rule 42 motion to consolidate in Cause #1 in

       which he sought to consolidate Cause #3 into Cause #1.7




       7
        Kindred acknowledged that pursuant to Trial Rule 42 he was required to file the motion to consolidate in
       Cause #1 because it was the court having the earliest jurisdiction between Cause #1 and Cause #3.

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                           Page 8 of 15
[14]   The trial court denied Kindred’s motion to disqualify the State’s counsel and

       granted the three motions to dismiss, thereafter entering judgment as a final

       judgment for purposes of appeal.8 Kindred now appeals.9


                                                    Decision
[15]   Kindred argues that the trial court erred by: (1) granting the three motions to

       dismiss; (2) denying his motion to consolidate; and (3) denying his motion to

       disqualify the State’s counsel.


       1. Motions to Dismiss


[16]   Kindred argues that Judge Hanlon erred by granting the Trial Rule 12(B)(8)

       motions to dismiss filed by the State, White, and Miller.


[17]   “Indiana Trial Rule 12(B)(8) permits the dismissal of an action when ‘[t]he

       same action [is] pending in another state court of this state.’” Beatty v. Liberty

       Mut. Ins. Grp., 893 N.E.2d 1079, 1084 (Ind. Ct. App. 2008) (quoting Ind. Trial

       Rule 12(B)(8)). “Trial Rule 12(B)(8) implements the general principle that,

       when an action is pending in an Indiana court, other Indiana courts must defer

       to that court’s authority over the case.” Id. “Courts observe this deference in

       the interests of fairness to litigants, comity between and among the courts of




       8
         The remaining defendants did not file motions to dismiss, so Kindred’s claims against them are still
       pending. Pursuant to a motion filed by Kindred, Judge Hanlon granted a motion for stay in Cause #3 in
       relation to the remaining defendants.
       9
        We note that while Kindred appeared pro se throughout the proceedings in Cause #3 and Cause #1, he is
       now represented by counsel, who is the counsel for Givens in Cause #1.

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                          Page 9 of 15
       this state, and judicial efficiency.” Thacker v. Bartlett, 785 N.E.2d 621, 625 (Ind.

       Ct. App. 2003). Trial Rule 12(B)(8) “applies where the parties, subject matter,

       and remedies of the competing actions are precisely the same, and it also

       applies when they are only substantially the same.” Id. “Whether two actions

       being tried in different state courts amount to the same action depends on

       whether the outcome of one action will affect the adjudication of the other.”

       Bosley v. Niktob, LLC, 973 N.E.2d 602, 605 (Ind. Ct. App. 2012), trans. denied.

       We review a trial court’s dismissal of a complaint under Trial Rule 12(B)(8) de

       novo. Beatty, 893 N.E.2d at 1084.


[18]   Kindred argues that the trial court erred by granting the motions to dismiss

       Cause #3 pursuant to Trial Rule 12(B)(8) because Cause #1 was not pending in

       “another” court as required by the rule. Specifically, he points out that both

       Cause #1 and Cause #3 were filed in the same court, Owen Circuit Court 2.

       He contends that there is no need to analyze whether the parties, subject matter,

       and remedies of the two actions are the same or substantially the same because

       Cause #1 was not pending in “another” court, making Trial Rule 12(B)(8)

       inapplicable.


[19]   The Appellees argue that, for purposes of Trial Rule 12(B)(8), Cause #1 was

       pending in another court because it was pending before a different trial court

       judge. They point to the purpose of the rule, (i.e., to prevent confusion,

       conflicting judgments, or inconsistent rulings) and contend that “[w]hen, as in

       this case, two substantially similar cases are pending before two different

       judges, the risk of confusion and conflicting judgments is the same as if the

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019      Page 10 of 15
       cases were in two different courts.” (White’s Br. 13). We agree with the

       Appellees.


[20]   “Trial Rule 12(B)(8) is meant to avoid the risk of conflicting judgments or

       other confusion that can result from two courts exercising simultaneous

       jurisdiction over the same or substantially same action[,]” and “the rule

       precludes the same parties from litigating the same issues in two Indiana courts

       at the same time.” Beatty, 893 N.E.2d at 1087 (applying Trial Rule 12(B)(8)

       and affirming the trial court’s dismissal of an action filed in Marion Superior

       Court when the same or a substantially similar action was pending in Marion

       Circuit Court). Like the actions in Beatty that were filed in physically distinct

       courts, this case involves different judges. Here, at the time that Judge Hanlon

       granted the three motions to dismiss in Cause #3, Kindred had a substantially

       similar pending action in Cause #1 before Special Judge Hill. Both causes had

       been filed in Owen Circuit Court 2, but they were not pending before the same

       trial judge. We hold that, for purposes of Trial Rule 12(B)(8), “another” court

       includes actions filed in the same court but pending before different trial judges.


[21]   Furthermore, the two actions at issue in this appeal involved the same or

       substantially the same parties, subject matter, and remedies. Both Cause #1

       and Cause #3 involved DCS and other parties who Kindred alleged were

       involved in DCS’s investigation into the care of his son, B.K., removal of B.K.

       and the filing of CHINS petitions. The fact that these other parties are not

       exactly the same in both causes is “irrelevant to the Trial Rule 12(B)(8)



       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019     Page 11 of 15
       requirement that each action contain the same parties” and “does not preclude

       operation” of the rule. See Beatty, 893 N.E.2d at 1086.


[22]   Also, a review of Kindred’s amended complaint in Cause #1 and his complaint

       in Cause #3 reveal that both involve the same or substantially the same subject

       matter. They both involve Kindred’s challenge to DCS’s investigatory process

       (including the filing of CHINS petitions and temporary removal of B.K. from

       his custody) and a challenge to the involvement of the employees and

       individuals in that process, and both complaints raised the same federal and

       state claims. The Cause #1 complaint focused on the investigations and

       petitions from December 2009 to July 2018, and the Cause #3 complaint

       focused on the investigations and petitions from May 2018 to July 2018. The

       allegations regarding the periods in Cause #3 were already included in the

       amended complaint in Cause #1. Indeed, many of the facts and claims in the

       Cause #3 complaint are virtually identical to the portion of the Cause #1

       amended complaint that refers to these 2018 incidents. Moreover, when filing

       his motion to consolidate, Kindred acknowledged that the two causes involved

       common questions of law and fact, and he admitted that he could have

       included his claims in Cause #3 as part of his amended Cause #1 complaint but

       chose not to do so because he wanted to prevent the State from “a second

       opportunity to remove” the case back to federal court. (App. Vol. 2 at 72).


[23]   Additionally, Kindred sought the same relief in his Cause #3 complaint that he

       sought in his amended complaint in Cause #1. This relief included declaratory

       and injunctive relief, punitive damages, and attorney fees. Indeed, a

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019    Page 12 of 15
       comparison of the two complaints reveal that Kindred’s requested remedies are

       virtually identical.


[24]   Based on the facts and circumstances of this case, we conclude that Judge

       Hanlon did not err by granting the three motions to dismiss pursuant to Trial

       Rule 12(B)(8) where Kindred had the same action pending before Special Judge

       Hill. See Thacker, 785 N.E.2d at 625 (affirming the trial court’s dismissal of the

       plaintiff’s complaint under Trial Rule 12(B)(8) where the plaintiff had

       “circumvent[ed] the authority and discretion of the original trial court” by filing

       a new complaint instead of petitioning to amend his original complaint).


       2. Motion to Consolidate


[25]   Kindred contends that Judge Hanlon erred by denying his Trial Rule 42 motion

       to consolidate Cause #3 into Cause #1 that was pending before Special Judge

       Hill.


[26]   Indiana Trial Rule 42 provides that a trial court may order actions to be

       consolidated when the actions involve a common question of law or fact. “The

       decision to consolidate actions is purely discretionary and will be overturned

       only when a manifest abuse of discretion is established.” In re Paternity of

       Tompkins, 518 N.E.2d 500, 507 (Ind. Ct. App. 1988). “A party must show

       resultant prejudice as a prerequisite to establishing that a trial court erred in

       denying a motion under Trial Rule 42.” Id.




       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019       Page 13 of 15
[27]   Here, Kindred filed his motion to consolidate, asking Judge Hanlon to

       consolidate the cause pending before her, Cause #3, into Cause #1, the cause

       pending before Special Judge Hill. On appeal, Kindred has failed to show any

       “resultant prejudice” by Judge Hanlon’s denial of his motion. See id.

       Moreover, as we noted above, Kindred’s Cause #1 and Cause #3 were pending

       before different judges, which we will consider, in this instance, as different

       courts. Trial Rule 42(D) provides that a motion to consolidate actions that are

       pending in different courts “may only be filed in the court having jurisdiction of

       the action with the earliest filing date,” which was Cause #1, not Cause #3.

       Accordingly, we conclude that there was no abuse of discretion by Judge

       Hanlon’s denial of Kindred’s motion to consolidate Cause #3 into Cause #1.


       3. Motion to Disqualify


[28]   Lastly, we turn to Kindred’s argument that Judge Hanlon erred by denying his

       motion to disqualify the State’s counsel. Our supreme court has explained that

       “‘[a] trial court may disqualify an attorney for a violation of the Rules of

       Professional Conduct that arises from the attorney’s representation before the

       court.’” Aguayo v. City of Hammond Inspection Dep’t, 53 N.E.3d 551, 555 (Ind.

       Ct. App. 2016) (quoting Cincinnati Ins. Co. v. Wills, 717 N.E.2d 151, 154 (Ind.

       1999)). “The trial court’s authority to disqualify attorneys is necessary to

       prevent insult and gross violations of decorum.” Id. (internal quotation marks

       and citations omitted). “Importantly, however, this authority is limited to

       attorneys appearing before the court.” Id. “More precisely, the authority of the

       trial court is limited to disqualification in the case before the court.” Cincinnati

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019           Page 14 of 15
       Ins. 717 N.E.2d at 154 (emphasis added). We review a trial court’s decision

       regarding disqualification for an abuse of discretion. XYZ, D.O. v. Sykes, 20
N.E.3d 582, 585 (Ind. Ct. App. 2014).


[29]   Here, in Cause #3, Kindred filed a motion to disqualify counsel for the State

       based on their alleged conduct that had occurred in Cause #1. Kindred alleged

       that the State’s attorneys had violated various Rules of Professional Conduct

       and had acted in a “dilatory” manner in their representation of the State in

       Cause #1. (App. Vol. 4 at 117). Because his motion to disqualify was based on

       counsel’s alleged actions in a case that was not before Judge Hanlon and did

       not arise from counsel’s representation in Cause #3, we conclude that there was

       no abuse of discretion when Judge Hanlon denied the motion.10 See, e.g.,

       Aguayo, 53 N.E.3d at 555 (explaining that a trial court’s authority to rule on a

       motion to disqualify is limited to the case before the court).


[30]   Affirmed.11


       Robb, J., and Mathias, J., concur.




       10
        Kindred contends that Judge Hanlon was required to hold an evidentiary hearing before denying his
       motion to disqualify. Given our holding, we will not address this contention.
       11
         We note that, in Cause #1, Kindred and the other plaintiffs in that cause have initiated an appeal from
       Special Judge Hill’s order denying their motions for default judgment filed against some of the defendants.
       See Appellate Cause 19A-PL-2428. The Cause #1 order being appealed was entered as a final judgment for
       the purposes of appeal; otherwise, Cause #1 is still pending before Special Judge Hill.

       Court of Appeals of Indiana | Opinion 19A-PL-231 | November 26, 2019                           Page 15 of 15